DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 line 12 should recite “raw stock” instead of “raw tock”
Claim 11 line 11 should recite “raw stock” instead of “raw tock”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 and 11 recite(s) “use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and transitions to successive states based on actions that satisfy a cost constraint function, each of the actions comprising the orientation of the tool and the maximal machinable sub-volume removable in that orientation; .”
The limitation “use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and transitions to successive states based on actions that satisfy a cost constraint function, each of the actions comprising the orientation of the tool and the maximal machinable sub-volume removable in that orientation” as drafted, is a process that, under the broadest reasonable interpretation, cover performance in the mind. Using the maximal set of translation to navigate through a hierarchically-structured search space encompasses the user judging based on an opinion regarding the actions that satisfy a cost constraint function to navigate through the hierarchically-structured search space in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation “create a plan for creating the part via actions of the at least one tool using a result of the navigation” as drafted, is a process that, under the broadest reasonable interpretation, cover performance in the mind. Creating a plan encompasses the user judging based on an opinion of the result of the navigation to create the plan in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements - a computer comprising a processor, memory and storage, the computer configured to: obtain a geometric model of a part to be machined, the geometric model defining surfaces of a part to be manufactured; obtaining parameters for at least one CNC machining tool that does not possess undercut features when viewed along that tool's spin axis, the parameters comprising a plurality of orientations at which the CNC machining tool is able to longitudinally traverse a rotating cutting edge and cut material from a raw tock of the part; obtain a maximal set of translations for the at least one CNC machining tool, each translation comprising one of the orientations of the CNC machining tool where the CNC machining tool's orientation will avoid collisions between the rotating cutting edge and the surfaces of the part and a maximal sub- volume of material removable from the part by the at least one tool in the CNC machining tool's orientation for the translation; and wherein the at least one tool performs machining operations in the plan by machining off the part the maximal sub-volumes through traversals of the rotating 28 cutting edge over the surfaces of the part. The limitation “a computer comprising a processor, memory and storage, the computer configured to” is general computing components and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(f)). The limitations “obtain a geometric model of a part to be machined, the geometric model defining surfaces of a part to be manufactured”, “obtaining parameters for at least one CNC machining tool that does not possess undercut features when viewed along that tool's spin axis, the parameters comprising a plurality of orientations at which the CNC machining tool is able to longitudinally traverse a rotating cutting edge and cut material from a raw tock of the part”, and “obtain a maximal set of translations for the at least one CNC machining tool, each translation comprising one of the orientations of the CNC machining tool where the CNC machining tool's orientation will avoid collisions between the rotating cutting edge and the surfaces of the part and a maximal sub- volume of material removable from the part by the at least one tool in the CNC machining tool's orientation for the translation” are insignificant extra-solution activities of mere data gathering. The limitation “wherein the at least one tool performs machining operations in the plan by machining off the part the maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part” is a general field of use and merely applying it (MPEP 2106.04(d) and referencing MPEP 2016.05(h)). Thus, the claims do not integrate the identified abstract ideas into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For the limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “obtain a geometric model of a part to be machined, the geometric model defining surfaces of a part to be manufactured”, “obtaining parameters for at least one CNC machining tool that does not possess undercut features when viewed along that tool's spin axis, the parameters comprising a plurality of orientations at which the CNC machining tool is able to longitudinally traverse a rotating cutting edge and cut material from a raw tock of the part”, and “obtain a maximal set of translations for the at least one CNC machining tool, each translation comprising one of the orientations of the CNC machining tool where the CNC machining tool's orientation will avoid collisions between the rotating cutting edge and the surfaces of the part and a maximal sub- volume of material removable from the part by the at least one tool in the CNC machining tool's orientation for the translation” represents insignificant extra solution activities in the form of gathering data, as a mere routing activity of receiving or transmitting data over a network to gather data. This is a concept that has been recognized by the courts to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II). As such, the additional elements cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi (US 20140163720 A1) in view of Xavier (US 7996197 B1).

Regarding claim 1, Nelaturi teaches A system for computer numerical control (CNC) tool without undercut features operations planning with the aid of a digital computer (Manufacturing parts from raw materials using computer numerical control (CNC) machining instructions digitally using computer-aided manufacturing, paragraph [0003]. Process planning for tools where the tool geometry does not possess undercut features, paragraph [0030] and [0042]), comprising: a computer comprising a processor, memory and storage, the computer configured to (Computer including component conventionally found in general purpose programmable computing devices, such as a central processing unit, non-volatile storage, memory to execute the functions of the invention, paragraph [0027]): obtain a geometric model of a part to be machined, the geometric model defining surfaces of a part to be manufactured (Accessing a geometric model of a part defining surfaces of the part for manufacturing, paragraph [0012] and [0028]); obtaining parameters for at least one CNC machining tool that does not possess undercut features when viewed along that tool's spin axis, the parameters comprising a plurality of orientations at which the CNC machining tool is able to longitudinally traverse a rotating cutting edge and cut material from a raw stock of the part (Parameters for a milling tool are retrieved that include a plurality of orientations of the tool while longitudinally traversing a rotating cutting edge, paragraph [0012] and [0028]. Tool geometry does not possess undercut features and the leading surface of an under-cut-free tool is the visible portion of the tool when viewed in the -Z direction paragraphs, [0030], [0042] and [0056]); obtain a maximal set of translations for the at least one CNC machining tool, each translation comprising one of the orientations of the CNC machining tool where the CNC machining tool's orientation will avoid collisions between the rotating cutting edge and the surfaces of the part and a maximal sub- volume of material removable from the part by the at least one tool in the CNC machining tool's orientation for the translation (A maximal set of translations of the tool that avoids collisions between the rotating cutting edge and the surfaces of the part is computed. A largest space of the maximal set of the translations of the tool outside of the surfaces of the part, which is machinable by the tool, is determined. An intersection of the maximal set of the translations of the tool is taken as a maximal machinable volume for the tool. Manufacturability of the part is evaluated based upon whether a union of the maximal machinable volumes substantially equals a negative volume of the part, paragraph [0011] and [0045]); … and create a plan for creating the part via actions of the at least one tool using a result of the navigation (Process plans that include machining operations by the tool are determined as conditioned upon the part being manufacturable, paragraph [0012]. The process plans are identified by search algorithms that traverse through the search space, paragraph [0028]), wherein the at least one tool performs machining operations in the plan by machining off the part the maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part (Each translation includes an orientation of the tool and a volume removable by the translation. An intersection of the translations within the maximal set is computed. A union of the removal volumes for the intersecting translations is taken. Process plans that include machining operations by the tool are determined, as conditioned upon the union substantially equaling the negative volume of the part, paragraph [0010]. A heightmap of a removal volume that includes a volume created by sweeping the tool over the surfaces of the part is created, paragraph [0012]).
Nelaturi does not teach use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and transitions to successive states based on actions that satisfy a cost constraint function, each of the actions comprising the orientation of the tool and the maximal machinable sub-volume removable in that orientation.
Xavier, in the same field of endeavor, teaches use the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and transitions to successive states based on actions that satisfy a cost constraint function (Examiner notes that Xavier relates to the field of modeling interactions among entities having geometry, specifically for interference and collision detection and distance computation. Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH) representations of the bodies is performed at each step recursively (transitioning from a first node to the next second node) based on comparison of minimum distance found, col 5 lines 9-18, and col 6 lines 17-35. The search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other, col 6 lines 35-42), each of the actions comprising the orientation of the tool and the maximal machinable sub-volume removable in that orientation (The motion of the moving body can begin at a position and orientation other than the body's canonical position and orientation. The method uses the representations, mappings, hierarchical search, and re-computations of a direction vector to determine a convex geometric primitive component from the moving body and a convex geometric primitive component from the stationary body such that the clearance between the convex hull of the volume virtually swept by the convex primitive from the moving body under the motion of that body, col 7 lines 20-35).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi (directed to manufacturing parts from raw materials using CNC with process plans that are identified by search algorithms that traverse through the search space) to incorporate the teachings of Xavier (directed to using hierarchical search of bounding volumes in the field of modeling interactions among entities having geometry) and arrived at a system for computer numerical control tool without undercut features operations planning with the aid of a digital computer that navigates through a hierarchical-structured search space and creates a plan using the result of the navigation, wherein the tool performs machining operations by removing maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part. One of ordinary skill in the art would have been motivated to make such a combination because the speed and accuracy is increased when using a hierarchical searching, (Xavier, col 2 line 33 – col 3 line 22).

Regarding claim 2, the combination of Nelaturi and Xavier teaches A system according to Claim 1, the computer further configured to (see claim 1 rejection above): determine a maximum collision-free translation of the tool along the spin axis for a plurality of points on a camera plane located at infinity (Nelaturi teaches computing maximum non-colliding transformation of the tool pinning about the Z-axis, paragraphs [0012], [0040], and [0056]); represent the maximum collision-free translations as a height map of the part (Nelaturi teaches a heightmap of the part orthographically to an approach of the tool relative to the surfaces of the part is computed from an origin of the tool. A heightmap of the tool centered on the tool's origin and looking towards a direction moving away from the surfaces of the part is computed, paragraph [0012]); dilate the height map of the part by a height map of the tool to obtain a height map of a sweep of the tool (Nelaturi teaches a heightmap of a removal volume that includes a volume created by sweeping the tool over the surfaces of the part is created, paragraph [0012]. Dilation generalizes the usual notions of one parameter sweeps, paragraph [0031]); and determine a maximal volume machinable for the part using the sweep, wherein the maximum machinable volume is used to navigate through the search space (Nelaturi teaches an intersection of the maximal set of the translations of the tool is taken as a maximal machinable volume for the tool. Manufacturability of the part is evaluated based upon whether a union of the maximal machinable volumes substantially equals a negative volume of the part, paragraph [0011] and [0045]. The process plans are identified by search algorithms that traverse through the search space, paragraph [0028]).

Regarding claim 3, the combination of Nelaturi and Xavier teaches A system according to Claim 2 (see claim 2 rejection above), wherein the part height map is implemented using a z-buffer hidden surface removal with orthographic projection (Nelaturi teaches visibility is implicitly encoded in terms of height maps, paragraph [0054]. Visibility is defined from a given direction in terms of unobstructed rays originating from infinity contacting the surface. If infinity is replaced with some finite, but sufficiently large distance, then a sampling of the visible points on the surface may be computed using standard z-buffer hidden surface removal with orthographic projection, paragraph [0055]).

Regarding claim 4, the combination of Nelaturi and Xavier teaches A system according to Claim 2 (see claim 2 rejection above), the computer further configured to: determine a surface of the part visible from a vantage point of the tool using a z-buffer algorithm (Nelaturi teaches visibility is defined from a given direction in terms of unobstructed rays originating from infinity contacting the surface. If infinity is replaced with some finite, but sufficiently large distance, then a sampling of the visible points on the surface may be computed using standard z-buffer hidden surface removal with orthographic projection., paragraph [0055]); and translate away from the visible surface of the part by a maximum penetration depth to determine one of the maximum collision-free translations (Nelaturi teaches a translation of the tool by a maximum penetration depth of the tool in the direction moving away from the surfaces of the part is generated, paragraph [0012] and [0059]).

Regarding claim 5, the combination of Nelaturi and Xavier teaches A system according to Claim 2 (see claim 2 rejection above), wherein the maximum machinable volume is represented in three dimensions (Nelaturi teaches three-dimensional planning space for removal volume, paragraph [0054] and [0062]).

Regarding claim 11, Nelaturi teaches A method for computer numerical control (CNC) tool without undercut features operations planning with the aid of a digital computer (Manufacturing parts from raw materials using computer numerical control (CNC) machining instructions digitally using computer-aided manufacturing, paragraph [0003]. Process planning for tools where the tool geometry does not possess undercut features, paragraph [0030] and [0042]), comprising the steps of: obtaining by a computer comprising a processor, memory and storage (Computer including component conventionally found in general purpose programmable computing devices, such as a central processing unit, non-volatile storage, memory to execute the functions of the invention, paragraph [0027]), a geometric model of a part to be machined, the geometric model defining surfaces of a part to be manufactured (Accessing a geometric model of a part defining surfaces of the part for manufacturing, paragraph [0012] and [0028]); obtaining by the computer parameters for at least one CNC machining tool that does not possess undercut features when viewed along that tool's spin axis, the parameters comprising a plurality of orientations at which the CNC machining tool is able to longitudinally traverse a rotating cutting edge and cut material from a raw stock of the part (Parameters for a milling tool are retrieved that include a plurality of orientations of the tool while longitudinally traversing a rotating cutting edge, paragraph [0012] and [0028]. Tool geometry does not possess undercut features and the leading surface of an under-cut-free tool is the visible portion of the tool when viewed in the -Z direction paragraphs, [0030], [0042] and [0056]); obtaining by the computer a maximal set of translations for the at least one CNC machining tool, each translation comprising one of the orientations of the CNC machining tool where the CNC machining tool's orientation will avoid collisions between the rotating cutting edge and the surfaces of the part and a maximal sub-volume of material removable from the part by the at least one tool in the CNC machining tool's orientation for the translation (A maximal set of translations of the tool that avoids collisions between the rotating cutting edge and the surfaces of the part is computed. A largest space of the maximal set of the translations of the tool outside of the surfaces of the part, which is machinable by the tool, is determined. An intersection of the maximal set of the translations of the tool is taken as a maximal machinable volume for the tool. Manufacturability of the part is evaluated based upon whether a union of the maximal machinable volumes substantially equals a negative volume of the part, paragraph [0011] and [0045]); … and creating by the computer a plan for creating the part via actions of the at least one tool using a result of the navigation (Process plans that include machining operations by the tool are determined as conditioned upon the part being manufacturable, paragraph [0012]. The process plans are identified by search algorithms that traverse through the search space, paragraph [0028]), wherein the at least one tool performs machining operations in the plan by machining off the part the maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part (Each translation includes an orientation of the tool and a volume removable by the translation. An intersection of the translations within the maximal set is computed. A union of the removal volumes for the intersecting translations is taken. Process plans that include machining operations by the tool are determined, as conditioned upon the union substantially equaling the negative volume of the part, paragraph [0010]. A heightmap of a removal volume that includes a volume created by sweeping the tool over the surfaces of the part is created, paragraph [0012]).
Nelaturi does not teach using by the computer the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and transitions to successive states based on actions that satisfy a cost constraint function, each of the actions comprising the orientation of the tool and the maximal machinable sub-volume removable in that orientation.
Xavier, in the same field of endeavor, teaches using by the computer the maximal set of translations to navigate through a hierarchically-structured search space that starts at an initial state and transitions to successive states based on actions that satisfy a cost constraint function (Examiner notes that Xavier relates to the field of modeling interactions among entities having geometry, specifically for interference and collision detection and distance computation) Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH) representations of the bodies is performed at each step recursively (transitioning from a first node to the next second node) based on comparison of minimum distance found, col 5 lines 9-18, and col 6 lines 17-35. The search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other, col 6 lines 35-42), each of the actions comprising the orientation of the tool and the maximal machinable sub-volume removable in that orientation (The motion of the moving body can begin at a position and orientation other than the body's canonical position and orientation. The method uses the representations, mappings, hierarchical search, and re-computations of a direction vector to determine a convex geometric primitive component from the moving body and a convex geometric primitive component from the stationary body such that the clearance between the convex hull of the volume virtually swept by the convex primitive from the moving body under the motion of that body, col 7 lines 20-35).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi (directed to manufacturing parts from raw materials using CNC with process plans that are identified by search algorithms that traverse through the search space) to incorporate the teachings of Xavier (directed to using hierarchical search of bounding volumes in the field of modeling interactions among entities having geometry) and arrived at a system for computer numerical control tool without undercut features operations planning with the aid of a digital computer that navigates through a hierarchical-structured search space and creates a plan using the result of the navigation, wherein the tool performs machining operations by removing maximal sub-volumes through traversals of the rotating cutting edge over the surfaces of the part. One of ordinary skill in the art would have been motivated to make such a combination so that the speed and accuracy is increased when using a hierarchical searching, (Xavier, col 2 line 33 – col 3 line 22).

Regarding claim 12, the combination of Nelaturi and Xavier teaches A method according to Claim 11 (see claim 11 rejection above), further comprising: determining a maximum collision-free translation of the tool along the spin axis for a plurality of points on a camera plane located at infinity (Nelaturi teaches computing maximum non-colliding transformation of the tool pinning about the Z-axis, paragraphs [0012], [0040], and [0056]); representing the maximum collision-free translations as a height map of the part (Nelaturi teaches a heightmap of the part orthographically to an approach of the tool relative to the surfaces of the part is computed from an origin of the tool. A heightmap of the tool centered on the tool's origin and looking towards a direction moving away from the surfaces of the part is computed, paragraph [0012]); dilating the height map of the part by a height map of the tool to obtain a height map of a sweep of the tool (Nelaturi teaches a heightmap of a removal volume that includes a volume created by sweeping the tool over the surfaces of the part is created, paragraph [0012]. Dilation generalizes the usual notions of one parameter sweeps, paragraph [0031]); and determining a maximal volume machinable for the part using the sweep, wherein the maximum machinable volume is used to navigate through the search space (Nelaturi teaches an intersection of the maximal set of the translations of the tool is taken as a maximal machinable volume for the tool. Manufacturability of the part is evaluated based upon whether a union of the maximal machinable volumes substantially equals a negative volume of the part, paragraph [0011] and [0045]. The process plans are identified by search algorithms that traverse through the search space, paragraph [0028]).

Regarding claim 13, the combination of Nelaturi and Xavier teaches A method according to Claim 12 (see claim 12 rejection above), wherein the part height map is implemented using a z-buffer hidden surface removal with orthographic projection (Nelaturi teaches visibility is implicitly encoded in terms of height maps, paragraph [0054]. Visibility is defined from a given direction in terms of unobstructed rays originating from infinity contacting the surface. If infinity is replaced with some finite, but sufficiently large distance, then a sampling of the visible points on the surface may be computed using standard z-buffer hidden surface removal with orthographic projection, paragraph [0055]).

Regarding claim 14, the combination of Nelaturi and Xavier teaches A method according to Claim 12 (see claim 12 rejection above), further comprising: determining a surface of the part visible from a vantage point of the tool using a z-buffer algorithm (Nelaturi teaches visibility is defined from a given direction in terms of unobstructed rays originating from infinity contacting the surface. If infinity is replaced with some finite, but sufficiently large distance, then a sampling of the visible points on the surface may be computed using standard z-buffer hidden surface removal with orthographic projection., paragraph [0055]); and translating away from the visible surface of the part by a maximum penetration depth to determine one of the maximum collision-free translations (Nelaturi teaches a translation of the tool by a maximum penetration depth of the tool in the direction moving away from the surfaces of the part is generated, paragraph [0012] and [0059]).

Regarding claim 15, the combination of Nelaturi and Xavier teaches A method according to Claim 12 (see claim 12 rejection above), wherein the maximum machinable volume is represented in three dimensions (Nelaturi teaches three-dimensional planning space for removal volume, paragraph [0054] and [0062]).

Claim 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi (US 20140163720 A1) and Xavier (US 7996197 B1) further in view of Shalton (US 20060184655 A1).

Regarding claim 6, the combination of Nelaturi and Xavier teach A system according to Claim 1 (see claim 1 rejection above), wherein (Xavier teaches successive states which is the search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other, col 6 lines 35-42).
The combination of Nelaturi and Xavier does not teach an upper limit is imposed on a size of a search frontier.
Shalton teaches an upper limit is imposed on a size of a search frontier (Search engine limiting the amount of hits with an upper bound, paragraph [0091]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier (directed to a search algorithm making decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children) to incorporate the teachings of Shalton (directed to an upper bound of the amount of search hits) and arrived at a system wherein an upper limit is imposed on a size of a search frontier comprised of decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children (successive states are actions that satisfy a cost constraint function). One of ordinary skill in the art would have been motivated to make such a combination because commonly well-known popular search engines typically limit the list of results due to faster processing since the upper bound limits the computer from processing the entire query, (Shalton paragraph [0091]).

Regarding claim 7, the combination of Nelaturi and Xavier teach A system according to Claim 6 (see claim 6 rejection above),  
The combination of Nelaturi and Xavier does not teach wherein the upper limit is 1000.
Shalton teaches wherein the upper limit is 1000 (Limiting the number of search hits with upper bound of 1000, paragraph [0091]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier (directed to a search algorithm making decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children) to incorporate the teachings of Shalton (directed to an upper bound of 1000 search hits) and arrived at a system wherein the upper limit is 1000. One of ordinary skill in the art would have been motivated to make such a combination because commonly well-known popular search engines typically limit the list of results, for example upper limit equaling to 1000, due to faster processing since the upper bound limits the computer from processing the entire query, (Shalton paragraph [0091]).

Regarding claim 16, the combination of Nelaturi and Xavier teach A method according to Claim 11 (see claim 11 rejection above), wherein an (Xavier teaches successive states which is the search algorithm decides whether subsequent steps in the search will need to consider the virtually swept volume of additional nodes with respect to the virtually swept volumes of each of the children of the other, col 6 lines 35-42).
The combination of Nelaturi and Xavier does not teach an upper limit is imposed on a size of a search frontier.
Shalton teaches an upper limit is imposed on a size of a search frontier (Search engine limiting the amount of hits with an upper bound, paragraph [0091]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier (directed to a search algorithm making decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children) to incorporate the teachings of Shalton (directed to an upper bound of the amount of search hits) and arrived at a system wherein an upper limit is imposed on a size of a search frontier comprised of decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children (successive states are actions that satisfy a cost constraint function). One of ordinary skill in the art would have been motivated to make such a combination because commonly well-known popular search engines typically limit the list of results due to faster processing since the upper bound limits the computer from processing the entire query, (Shalton paragraph [0091]).

Regarding claim 17, the combination of Nelaturi and Xavier teach A system according to Claim 16 (see claim 16 rejection above),  
The combination of Nelaturi and Xavier does not teach wherein the upper limit is 1000.
Shalton teaches wherein the upper limit is 1000 (Limiting the number of search hits with upper bound of 1000, paragraph [0091]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier (directed to a search algorithm making decisions whether to consider the virtually swept volume with respect to the virtually swept volumes of each of the children) to incorporate the teachings of Shalton (directed to an upper bound of 1000 search hits) and arrived at a system wherein the upper limit is 1000. One of ordinary skill in the art would have been motivated to make such a combination because commonly well-known popular search engines typically limit the list of results, for example upper limit equaling to 1000, due to faster processing since the upper bound limits the computer from processing the entire query, (Shalton paragraph [0091]).

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi (US 20140163720 A1) in view of Xavier (US 7996197 B1) in view of Shalton (US 20060184655 A1) and further in view of Zhang (CN 104144036 A). A copy of the machine translation of Zhang is provided in the office action. 

Regarding claim 8, the combination of Nelaturi, Xavier, and Shalton teach A system according to Claim 6 (see claim 6 rejection above), further comprising: 
The combination of Nelaturi, Xavier, and Shalton does not teach running a greedy search algorithm to establish the upper limit.
Zhang teaches running a greedy search algorithm to establish the upper limit (GS (greedy search) algorithm, the GS algorithm maximizes a capacity upper bound, paragraph [0002]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi, Xavier, and Shalton to incorporate the teachings of Zhang (directed to using greedy algorithm to maximize a capacity upper bound) and arrived at a system that runs a greedy algorithm to establish an upper limit. One of ordinary skill in the art would have been motivated to make such a combination because the greedy algorithm is well known method for selection algorithm which simplifies the design of the system, (Zhang paragraphs [0002]-[0005]).

Regarding claim 18, the combination of Nelaturi, Xavier, and Shalton teach A method according to Claim 16 (see claim 16 rejection above), further comprising: 
The combination of Nelaturi, Xavier, and Shalton does not teach running a greedy search algorithm to establish the upper limit.
Zhang teaches running a greedy search algorithm to establish the upper limit (GS (greedy search) algorithm, the GS algorithm maximizes a capacity upper bound, paragraph [0002]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi, Xavier, and Shalton to incorporate the teachings of Zhang (directed to using greedy algorithm to maximize a capacity upper bound) and arrived at a system that runs a greedy algorithm to establish an upper limit. One of ordinary skill in the art would have been motivated to make such a combination because the greedy algorithm is well known method for selection algorithm which simplifies the design of the system, (Zhang paragraphs [0002]-[0005]).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi (US 20140163720 A1) and Xavier (US 7996197 B1) further in view of Leighton (NPL - Faster Optimal and Suboptimal Hierarchical Search). A copy of the Leighton NPL is included in the Office Action file wrapper. 

Regarding claim 9, the combination of Nelaturi and Xavier teach A system according to Claim 1 (see claim 1 rejection above), wherein navigating through the hierarchically-structured search space (Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH)) …
The combination of Nelaturi and Xavier does not teach is performed initially using a greedy algorithm and subsequently using a weighted A* algorithm.
Leighton teaches is performed initially using a greedy algorithm and subsequently using a weighted A* algorithm (Using conventional searching algorithms such as greedy algorithm and weighted A* for hierarchical searching, page 5 paragraph 3 and table 3).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier to incorporate the teachings of Leighton (directed to using convention greedy algorithm and weighted A* for hierarchical searching) and arrived at a system that uses greedy 3algorithm and weighted A* algorithm to navigate through the hierarchically-structured search space. One of ordinary skill in the art would have been motivated to make such a combination because greedy 3algorithm and weighted A* algorithm are both conventional algorithms used for optimal hierarchical searching, (Leighton page 2 paragraph 1).

Regarding claim 10, the combination of Nelaturi and Xavier teach A system according to Claim 1 (see claim 1 rejection above), wherein navigating through the hierarchically-structured search space is performed (Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH)) …
The combination of Nelaturi and Xavier does not teach using a weighted A* algorithm.
Leighton teaches using a weighted A* algorithm (Using weighted A* algorithm for hierarchical search for every node, page 2 paragraphs 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier to incorporate the teachings of Leighton (directed to using weighted A* algorithm for hierarchical searching) and arrived at a system that uses weighted A* algorithm to navigate through the hierarchically-structured search space. One of ordinary skill in the art would have been motivated to make such a combination because weighted A* algorithm is a conventional algorithm used for optimal hierarchical searching, (Leighton page 2 paragraph 1).

Regarding claim 19, the combination of Nelaturi and Xavier teach A method according to Claim 11 (see claim 11 rejection above), wherein navigating through the hierarchically-structured search space (Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH)) …
The combination of Nelaturi and Xavier does not teach is performed initially using a greedy algorithm and subsequently using a weighted A* algorithm.
Leighton teaches is performed initially using a greedy algorithm and subsequently using a weighted A* algorithm (Using conventional searching algorithms such as greedy algorithm and weighted A* for hierarchical searching, page 5 paragraph 3 and table 3).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier to incorporate the teachings of Leighton (directed to using convention greedy algorithm and weighted A* for hierarchical searching) and arrived at a system that uses greedy 3algorithm and weighted A* algorithm to navigate through the hierarchically-structured search space. One of ordinary skill in the art would have been motivated to make such a combination because greedy 3algorithm and weighted A* algorithm are both conventional algorithms used for optimal hierarchical searching, (Leighton page 2 paragraph 1).

Regarding claim 20, the combination of Nelaturi and Xavier teach A method according to Claim 11 (see claim 11 rejection above), wherein navigating through the hierarchically-structured search space is performed (Xavier teaches using hierarchical search of the bounding volume hierarchical (BVH)) …
The combination of Nelaturi and Xavier does not teach using a weighted A* algorithm.
Leighton teaches using a weighted A* algorithm (Using weighted A* algorithm for hierarchical search for every node, page 2 paragraphs 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nelaturi and Xavier to incorporate the teachings of Leighton (directed to using weighted A* algorithm for hierarchical searching) and arrived at a system that uses weighted A* algorithm to navigate through the hierarchically-structured search space. One of ordinary skill in the art would have been motivated to make such a combination because weighted A* algorithm is a conventional algorithm used for optimal hierarchical searching, (Leighton page 2 paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christiansson (US 20140292701 A1) teaches multi-touch detection in a touch system with hierarchical searching using greedy approach. Nelaturi (US 20140278272 A1) teaches computer-implemented system and method for synthesizing a fixture layout for a part to be manufactured. Nelaturi (US 20140277660 A1) teaches method for determining spatial locations of fixture element fixturing points on a part to be manufactured. Berg (US 7346858 B1) teaches computer hierarchical display of multiple data characteristics. Ferrell (US 6751343 B1) teaches method for indexing in a hierarchical search tree for retrieving manufacturing-specific digital imagery based on image content. Van Tooren (US 20090027253 A1) teaches collision and conflict system for autonomous unmanned air vehicles using hierarchical search A* automation approach. Wang (CN 113618276 A) teaches variable displacement machine path planning method based on hierarchical search tree realizing work piece automatic arrangement. Li (CN 109213937 A) teaches intelligent searching method and device using hierarchical searching. Sulivan (CN 103649856 A) teaches system and method for simulating machining objects and computer program product using z-buffer. Erdim (US 20130262065 A1) teaches analyzing volume removed during machining simulation using common z-buffer method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117